Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 04/08/21 regarding application 16/407,119, in which claims 1 and 14 were amended and claim 16 was cancelled. In order to expedite allowance, the examiner has further amended claim 14. Claims 1-15 and 17-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory L. Maurer, Reg. No. 43,781 on 04/22/21.

The application has been amended as follows:
In the claims:

In claim 14: 
line 10: replace “pre-categorized intents” with “pre-categorized intents determined from intents associated with the linguistic expression generation templates from which the generated linguistic expressions are generated” 



Response to Arguments
Amended independent claims 1 and 14 overcome the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 rejections of claims 1-15 and 17-19 based on Wu, Galitsky, Gupta, Das, Uma, Descot, Sun, and so they are withdrawn. 
The arguments on pages 16-18 regarding the 35 U.S.C. 103 rejection of independent claim 20 based on Wu, Galitsky, Gupta, and Das have been considered and are persuasive, and so the rejection is withdrawn. Specifically, Applicant persuasively argues that the features in paragraphs [0085]-[0088] of Wu do not equate to “…wherein the generated linguistic expressions have respective pre-categorized intents according to an intent group of a given linguistic expression generation template from which the generated linguistic expressions were generated” as claimed. The rejection of claim 20 is withdrawn.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 14, and 20 is Sampat et al. (2020/0327196). Sampat discloses a chatbot generator platform which allows a user to create custom chatbots using templates. The chatbot generator platform then generates a set of question and answer (QnA) pairs based on the corpus, which is used to train a natural language processing system. See Abstract, [0065], [0048]). However, Sampat does not disclose the limitations of claims 1, 14, and 20. 

Other relevant prior art:

Peper et al. (2020/0257857) discloses synthesizing training data for multi-intent utterance segmentation from a first corpus of in-domain single intent utterances and a second corpus of out of domain single intent utterances. 


A combination or modification of Sampat, Peper, Wu, Galitsky, Gupta, Das, Uma, Descot, Sun and the other prior art of record would not have resulted in the limitations of claims 1, 14, and 20, and therefore claims 1, 14, and 20 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-13, 15, and 17-19 are allowable because they further limit allowable parent claims 1, 14, and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                        04/22/21